PER CURIAM.
We have carefully examined the record' on appeal and the briefs filed by able counsel. Although the evidence giving rise to the entry of the final judgment based upon a jury verdict which is here appealed was in conflict, those conflicts were resolved by the trier of the fact for whose judgment we may not substitute ours. We find no error of law as applied to those facts. Further, the briefs of the parties reveal that each point here presented has been heretofore determined by decisions of this Court and of the Supreme Court of Florida. (See Thompson v. Jacobs, et al., Fla.App. 1st 1975, 314 So.2d 797, 1975; Kerr v. Caraway, Sup.Ct.Fla.1955, 78 So.2d 571; Myers v. Korbly, Fla.App. 2nd 1958, 103 So.2d 215 and Central Hardware Co. v. Stampler, Fla.App. 3rd 1965, 180 So.2d 205) Nothing would be added to the jurisprudence of this State by again discussing those points here.
Appellant having failed to demonstrate prejudicial error, the judgment appealed is
Affirmed.
JOHNSON, Acting C. J., and BOYER and McCORD, JJ., concur.